Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
Please note, the examiner of record has changed.  It is now Joseph Woitach in art unit 1672.

Applicant’s Amendment
	Applicant’s amendment filed 7/8/2022 has been received and entered.  Claims 1-2, 6-9, 11-14, 18-20 have been amended.  
Claims 1-20 are pending.

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 7/8/2022 is acknowledged.
Upon initial search and review of the amendments to the claims, it appears that the two formulas that differentiate the claims for amount and concentration are obvious overlapping variations, for example an amount can be provided as a concentration.  It does not appear that examining both groups would be an undue burden.  Accordingly, the restriction requirement is withdrawn.
Claims 1, 3, 4, 10, 11, 13 and 16, drawn to a method and device for measuring an amount of analyte in whole blood comprising calculating a corrected analyte amount according the to the equation for Dp, and claims 2, 5-9, 12, 14, 15, and 17-20, drawn to a method and device for measuring an amount of analyte in whole blood comprising transforming the measured analyte amount into a concentration and calculating a corrected analyte amount according the to the equation for Cp are currently under examination.

Priority
This application filed 10/24/2018 is a continuation of 14/787790, filed 10/29/2015, now US Patent 10132800, which is a 371 National stage filing of PCT/FR2014/051086 filed 5/12/2014 and claims benefit to foreign application FR1354276 filed 5/13/2013 in France.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/787790, filed on 10/29/2015.

Information Disclosure Statement
The three information disclosure statements (IDS) submitted on 10/24/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10132800 (application 14/787790, filed 10/29/2015).   
Although the claims at issue are not identical, they are not patentably distinct from each other because each are drawn to a method which provide for the same measurements made of samples for haematocrit and analyte amounts in whole blood, and used in the calibration and analysis of samples.
  A copy of allowed claim 1 from ‘800 has been provided for the record (independent claim 2 is similar but provides for CP instead of DP in the calculations).
1. A method of measuring an amount of analyte in a whole blood sample, wherein the method comprises:
performing a calibration of the method,
 wherein the calibration comprises:
- providing a plurality of calibration whole blood samples:
- measuring an haematocrit level and an analyte amount directly in each of the plurality of calibration whole blood samples: 
- measuring an analyte amount in a plasma sample from each of the plurality of calibration whole blood samples; and
Calculating polynomial coefficients of relation DP=Pa(DST,DH) from values of haematocrit level and analyte amount measured in the plurality of calibration whole blood samples, and values of analyte amount measured in the plasma samples from the plurality of calibration whole blood samples,
where DP is the measured analyte amount in plasma, DST is the measured analyte amount in whole blood, DH is the measured haematocrit level, and Pa a non-constant polynomial of a degree greater than or equal to 1 having as indeterminate values the measured analyte amount, DST, and the measured haematocrit level, DH, said relation having polynomial coefficients depending on the analyte;
 - measuring an analyte amount directly in the whole blood sample;-2- 
Application No. 14/787,790 Attorney Docket No. P25701US00- calculating a corrected analyte amount according to the relation
Dp = Pa(DST,DH) 
where Dp is the corrected analyte amount, DST is the measured analyte amount, and DST the measured haematocrit level
providing the calculated value of the corrected analyte amount.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
The instant claims are directed method of calculating an analyte concentration or analyte amount in a whole blood sample. The recited process comprises acquiring measurements of haematocrit level and an analyte amount in a whole blood sample and calculating a corrected amount/concentration using the polynomial relationship. The claims imply that a measurement was made, but do not require the measurement and only that steps provide the measurements for performing the calculation, the claims do not require any other active steps.  In review of the guidance and evidence of the specification, the instant claims do not recite any particular improvement or resultant characteristic that is would be used to yield any useful information beyond the correlation of the naturally occurring correlations existing between the measured haematocrit level and an analyte amount in a whole blood sample and calculating a corrected amount/concentration using the polynomial relationship.  It is noted that the Court of Patent and Appeals has stated:
"Practical utility is a shorthand way of attributing "real-world" value to claimed subject matter. In other words, one skilled in the art can use a claimed discovery in a manner which provides some immediate benefit to the public." A ‘use’ to do further research is not considered a utility which provides an "immediate benefit" to the public. 
Examples of situations requiring further research to identify or reasonably confirm a "real world" context of use, and which do not have utility under 35 USC 101, as set forth in MPEP 2107.01.1, include:(A) Basic research such as studying the properties of the claimed product itself or the mechanisms in which the material is involved', and(C) A method of assaying for or identifying a material that itself has no specific and/or substantial utility. 

Beyond performing the calculation, the instant claims do not appear to require any other active steps. Such does not result in an “immediate benefit” to the public beyond the mere identification of properties associated with a whole blood sample. As noted in the utility guidelines (see Federal Register, December 21, 1999, Vol. 64, No. 244), basic research on a product to identify properties is an insubstantial utility (see page 6 of the Utility guideline training materials).  Dependent claims provide for specific analytes that may be present in the whole blood sample, and particular assays in which the measurements were done to provide the data, but do not appear to require that the steps are performed as part of the methodology as claimed.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method.  In this case instructions that can be stored on a non-transitory medium or system.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing assessing the correlation of two elements in control samples to provide a calculated calibration curve.   The claim requires computing the relationship of the measurements provided. 
The judicial exception of the claims is first the naturally occurring relationship between naturally occurring correlations existing between and measured haematocrit level and an analyte amount in a whole blood sample. While applicant bay be the first to recognize this natural correlation, this relationship was not invented by the hand of man.  Second, the claims further recite an abstract data analysis step wherein the measured data is used in a calculation. When practiced, the recited processes do not produce any significant result beyond the computational result characterizing the amount/concentrations of sample components present in a whole blood sample.  The judicial exceptions appear to fall into the categories of Mathematical Concepts, for the mathematical relationships that are established to provide for a calibration curve, and into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) as the number and complexity of the steps appear to be steps that one can perform in one’s mind or with the use of paper.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the analysis is applied beyond further calculations.  This judicial exception requires steps recited at high level of generality and are instructions that can be stored on a non-transitory medium or implemented by a computer, and is not found to be a practical application of the judicial exception as broadly set forth.
This fails to amount to anything beyond the judicial exception itself coupled together with routine and conventions method of selecting and analyzing the biological contents of a generic sample. The courts have been clear on this topic:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the instruction steps of providing the data for analysis.  As such, the claims do not provide for any additional element to consider under step 2B.  The claims do imply that measurements were made for the data to perform the measuring and calculating steps. However, these recited limitations fail to limit the generic means so as to exclude the routine and conventional tools available in the art to collect (measuring steps) and analyze (calculating steps) data on whole blood and analytes contained therein.
For these reasons, the instant claims are directed to non-statutory subject matter. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion

No claim is allowed.
                                                                                                                                                                                            	The claims broadly require that measurements and data can be provided for the analysis steps, and as acknowledged in the specification and by the art of record demonstrates that such measurements were known and made for the specific analytes and haematocrit levels required of the claims.  However, the art of record fails to provide the specific means of calculating and correlating the measurement data as set forth in the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/Primary Examiner, Art Unit 1672